Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Takeda (US 2014/0049831) in view of Shimizu (WO 2010044356) (see attached machine translation for citations).

As to claim 1, Takeda (Figs. 1-3, 5) teaches an image display device comprising: 
a mounting module (2) mounted on a face of a user (H); 
a right image display module (3-6 corresponding to the right eye) arranged on a right side of the mounting module so as to correspond to a right eye of the user; and 
a left image display module (3-6 corresponding to the left eye) arranged on a left side of the mounting module so as to correspond to a left eye of the user [0093], wherein 
each of the right image display module and the left image display module includes: an image output device (3) outputting an image as an image light (Outputting Signal Light from 34); 
a light guide plate (6) making the image light output from the image output device incident and guiding the incident image light by a light guiding action (Guiding the light from 4 to the user’s eyes shown in Fig. 2); 
a lens (4, 5) being provided on an optical path between the image output device (3) and the light guide plate (6) (The optical path is shown in Figs. 2 and 3, where light from image output device 3 is output to the lens and reflected off of light guide plate 6 into the user’s eye), and being movable in a direction (Moved in a direction orthogonal to the eye and light path from image output device 3, allowing for the horizontal displacement of the final output image reflected from light guide plate 6) orthogonal to an optical axis direction of the image output device (Moving mechanism 5 adjusts the position of the light output from 4) [0130]; and 
a plurality of half mirrors (Half mirrors in the form of diffraction gratings 62), which are disposed in the light guide plate (Within 6) [0230], making the image light guided through the light guide plate incident on the right eye from a surface of the light guide plate in the case of the right image display module, making the image light incident on the left eye from a surface of the light guide plate in the case of the left image display module, and displaying the image in a space of a back surface side of the light guide plate (All features are shown in Fig. 2 as mirrored for the left eye).

However, Takeda does not teach the specifics of the claimed reference state.
On the other hand, Shimizu teaches in at least one of the right image display module and left image display module (Eye piece), the lens is eccentric to a predetermined value (Centered arrangement of the illumination optical system 13) with respect to the image output device by moving from a reference state (State in which the illumination optical system 13 is centered) in which the center of the image output device and the center of the lens are aligned to the direction orthogonal to the optical axis direction of the image output device (“In the image display device 1 of FIG. 2 (b), the eccentric direction (the sign of θill is positive) in the illumination optical system 13 is the same as the eccentric direction in the eyepiece optical system 4 (the sign of θview is positive) , So that the aberration (here also referred to as pupil aberration due to aberration at the optical pupil position) caused by the decentered arrangement of the illumination optical system 13 and the aberration (pupil aberration) generated by the eccentric arrangement of the eyepiece optical system 4 are canceled each other (To correct) it.” Shimizu p. 4, ll. 42-47). 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the reference state of Shimizu with the image display device of Takeda because the combination would calculate a decentered arrangement of the image display modules from their centered state to account for pupil aberrations, allowing for increased accuracy in cancelling the effect of the aberrations. 

As to claim 2, Takeda teaches wherein the lens in the right image display module and left image display module is disposed in a state eccentric to a predetermined value with respect to the image output device (Fig. 2 shows elements 4 and 5 disposed in eccentric states based on their horizontal movement from their previous location), and the predetermined value is a value such that a right image display direction (Direction of the inside image ray reflecting from 6 and going to EY for the right eye) and a left image display direction (Direction of the inside image ray reflecting from 6 and going to EY for the right eye) intersect at a point on a linear perpendicular bisector connecting the right eye and the left eye (E.g. extending the inside image ray reflecting from 6 and going to EY for both eyes, the lines intersect at a point in front of the user that is on a perpendicular bisector for a line connecting the left and right eyes), the right image display direction displaying the image of the right image display module and the left image display direction displaying the image of the left image display module (Shown in Fig. 2).

As to claim 3, Takeda teaches the elements of claim 1 above.
However, Takeda does not specifically teach the determination of a predetermined value.
On the other hand, Shimizu teaches wherein the predetermined value is obtained from: 
either a right image display distance in the right image display module in the reference state (E.g. the optical system being lined up for a particular eye width prior to requiring change for a new eye width), which is a distance from the right eye to a position where the image is displayed (The area where the image is reflected to from within 22), or a left image display distance in the left image display module in the reference state, which is a distance from the left eye to a position where the image is displayed (The area where the image is reflected to from within 22); and 
a half of a width between the right eye and the left eye (The location of the center of the optical pupil E is utilized to determine the imaging position of scanning light) (p. 6, ll. 34-42).

As to claim 4, Takeda teaches the elements of claim 1 above.
However, Takeda does not specifically teach the determination of a predetermined value.
On the other hand, Shimizu teaches wherein the predetermined value satisfies the following equation (1): 
θ = arctan {(d/2)/D},
IWPO228US4where θ is an angle define by a center line (Center line from the middle of the user’s eyes to in front of the user) which is a linear perpendicular bisector connecting the right eye and the left eye, and a right line-of-sight or a left line-of-sight which is a line segment from the right eye or the left eye to a point on the center line (Lines corresponding to the right and left eyes that extend from the eyes and follow the image line path to an intersection point with the center line), 
where d is a width between the right eye and the left eye (Line between the two eyes of the user), and 
where D is, when a state before the lens is eccentric is a reference state (E.g. the lens being lined up for a particular eye width prior to requiring change for a new eye width), either a right image display distance in the right image display module in the reference state, which is a distance from the right eye to a position where the image is displayed, or a left image display distance in the left image display module in the reference state, which is a distance from the left eye to a position where the image is displayed (The distance from the user’s eyes to the intersection point defined above).
That is, the equation above simply describes a geometrical physical arrangement of the user’s eyes with respect to intersecting a centerline and a change in the angle θ based on the width of the user’s eyes. Thus, the reference and predetermined states correspond to user’s with different eye widths.

As to claim 6, Takeda teaches wherein in at least one of the right image display module and the left image display module, a first component including the light guide plate (6) and the plurality of half mirrors (Half mirrors provided as a diffraction grating 62 in the substrate 61) and a second component including the image output device and the lens are separately provided as a part structure (Separately provided as shown in Fig. 2), 
the first component is attached to the mounting module (Attached to the vertically extending frame shown in Fig. 2), and 
IWPO228US5the second component is detachably attached to the first component (4 and 5 extending outward from the frame).

As to claim 7, Takeda teaches wherein an adjustment mechanism (Adjusting section that allows the location of the image to be adjusted based on the width of the user’s eyes) [0071, 0072, 0241] is provided between the mounting module and at least one of the right image display module and the left image display module (Provided as a moving mechanism 5), and the adjustment mechanism allows at least one position of the right image display module and the left image display module to be adjusted with respect to the mounting module [0130].

As to claim 8, Takeda teaches wherein the adjustment mechanism includes: 
a fixing part attached to the mounting module (Portion of 5 attached to the frame); 
a moving part (Portion of 5 that moves) to which at least one of the right image display module and the left image display module is attached, and that is movably attached to the fixing part [0130]; and 
an adjustment part (Circuitry controlling the movement of 5) capable of adjusting a position of the moving part with respect to the fixing part.

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Takeda (US 2014/0049831) in view of Shimizu (WO 2010044356) (see attached machine translation for citations) in view of Park (US 2020/0323728).

As to claim 5, Takeda and Shimizu teach the limitations of claim 3 above.
However, Takeda and Shimizu do not teach obtaining the width based on an average value.
On the other hand, Park teaches wherein the width is obtained from an average value of multiple people in at least one of gender, age and region (“A middle point of a statistically average accommodation range at the age of the user or a middle point of a previously input accommodation range of a user may be set as a reference position”. Park ¶ 39).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the average age-based width determination of Park with the image display device of Takeda, as modified by Shimizu, because the combination would allow for a quicker adjustment response of the image display modules to different eye widths based on statistical data.

Response to Arguments
Applicant's arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection based on the reference Shimizu. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691